Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

CLAIM REJECTION - 35 USC § 112 (a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.

The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

Specifically:

Item 1) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is insufficient. The exact depths, contours and/or locations of the internal and/or obscured elements are not enabled, as detailed below. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture.

The Reproductions 1.4 and 1.5 of the sides of the article do not provide a clear understanding of the exact appearance and three-dimensional configuration of the medial elements which do not correspond to the rear 1.3 view, and cannot be determined without resorting to conjecture. Please refer to arrows directed to highlighted elements in the next annotated drawings.

    PNG
    media_image1.png
    593
    1889
    media_image1.png
    Greyscale

Close up view:

    PNG
    media_image2.png
    734
    377
    media_image2.png
    Greyscale

The sole showing in Reproduction 1.7 of the bottom side of the article does not provide a clear understanding of the exact appearance and three-dimensional configuration of the edges and elements which are only disclosed within the underside of the article. Please refer to arrows directed to highlighted elements in the next annotated drawings.

    PNG
    media_image3.png
    509
    1655
    media_image3.png
    Greyscale

Close up view:

    PNG
    media_image4.png
    556
    1422
    media_image4.png
    Greyscale


The sole showing in Reproduction 1.3 of the rear side of the article does not provide a clear understanding of the exact appearance and three-dimensional configuration of the many structures and elements which are only disclosed within the rear side view of the article:

The exact appearance and three-dimensional configuration of the small circles and D-shaped elements at each side cannot be understood without resorting to conjecture. 

The exact appearance and three-dimensional configuration of the thin medial rims near the outer perimeter cannot be understood without resorting to conjecture. 

The exact appearance and three-dimensional configuration of the medial and triangular elements cannot be understood without resorting to conjecture. 

Please refer to letters and arrows directed to highlighted elements in the next annotated drawing.

    PNG
    media_image5.png
    916
    1362
    media_image5.png
    Greyscale

Close up view:

    PNG
    media_image6.png
    798
    769
    media_image6.png
    Greyscale


Item 2) The claim is indefinite and non-enabled because the scope of the disclosure as shown in the reproductions is unclear. The precise scope of the claimed design is lost when a clear line of demarcation between the claim and subject matter that is not part of the claim is not maintained, as detailed below. The exact scope is subject to multiple interpretations and cannot be determined without resorting to conjecture. 
The exact scope of the squared port structures is unclear because Reproduction 1.7 shows the structures in broken lines (to form no part of the claimed design), yet the corresponding Reproductions 1.2-1.5 show the structures in solid lines (and thereby claimed). Please refer to arrows in the next annotated drawing.

    PNG
    media_image7.png
    713
    1292
    media_image7.png
    Greyscale

Close up view:

    PNG
    media_image8.png
    870
    701
    media_image8.png
    Greyscale

The exact scope of the circular port structures is unclear because Reproductions 1.4-1.5 show the edges in broken lines (to form no part of the claimed design), yet the corresponding Reproductions 1.3 shows the corresponding edges of the structures in solid lines (and thereby claimed). Please refer to arrows in the next annotated drawings.

    PNG
    media_image9.png
    780
    1793
    media_image9.png
    Greyscale

Close up view:

    PNG
    media_image10.png
    854
    691
    media_image10.png
    Greyscale

In order to attempt to overcome the rejection, applicant may submit a new set of replacement drawing sheets of the reproductions that consistently shows the appearance and scope of the claimed design, as well as removes the non-enabled details from the claim by reducing those details to broken lines (i.e. converting from solid lines to broken lines, and removing all shading within), so the examiner can make a determination as to whether or not the new views introduce new matter. 

The examiner recommends using a lossless file format when submitting drawing sheets of the reproductions through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines

REPLACEMENT REPRODUCTION INFORMATION
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

CONCLUSION AND CONTACT INFORMATION
The claim stands rejected under 35 U.S.C. 112(a) & (b), as set forth above.

The references are cited as pertinent art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lauren McVey whose telephone number is 571-270-0203. The examiner can normally be reached Monday - Friday, 8:00am-4:00pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/LAUREN D MCVEY/Primary Examiner, Art Unit 2921